Decedent was drowned when the steamship Observation sank. He was on his way to interview employer’s foreman on Biker’s Island. Deceased had worked several years for the employer. When work was slack he would be laid off. He had been laid off for several days before his death. Two or three days before the fatal trip he had been to the island and had interviewed the foreman, who told him to come back to the island in a few days when he would be put to work or told when his services would be required. The death occurred on this return trip. Officers of employer said that decedent was still connected with the company, but temporarily laid off because of slackness of work. He still kept his pass for use on the boat and his payroll number. (Matter of Zwilling v. Slotnik Co., 254 App. Div. 792; Matter of Husgen v. Gen. Elec. Co., 243 id. 658.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser. Bliss and Heffeman, JJ.